Citation Nr: 1218633	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  07-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of an anal fistula.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to March 1992 and from February 2002 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran also perfected an appealed with regard to the issue of entitlement to service connection for thoracic and lumbar spine disabilities.  These issues were granted in an October 2007 rating decision.  As the 2007 decision represents a complete grant of the benefits sought on appeal, these issues are not currently before the Board. 

The issues of entitlement to service connection for right and left knee disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have residuals of an anal fistula attributable to active service.

2.  The Veteran does not currently suffer from impaired hearing of the right and left ears as defined by VA to constitute a disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of an anal fistula that are the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have right and left ear hearing loss disabilities that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2004.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Anal Fistula

The Veteran avers that he underwent surgery in service for an anal fistula and continues to suffer from residuals of the surgery.  He further indicated that he has been prescribed medication for residuals of the anal fistula from VA.  

The Veteran's service medical records show that he was seen for a report of hemorrhoids in October 1979.  In December 1979, he was assessed with a questionable anal mucosa polyp.  The Veteran was assessed with a perirectal abscess in January 1980.  A January 1980 surgical consultation sheet shows a diagnosis of fistula in ano.  The Veteran apparently underwent an excision of a fistula in ano at some point in 1980 and was seen for follow up appointments through April 1980.  The Veteran reported "fistula/hemorrhoids" on a report of medical history form prepared in conjunction with a March 2004 medical board examination.

At a December 2004 VA examination, the Veteran reported that he underwent surgery for an anal fistula in service in 1981 and has had no recurrence of the fistula.  Following a rectal examination which revealed no external or internal hemorrhoids or palpable rectal masses, no palpable prostate masses and no evidence or rectal bleeding, the Veteran was assessed with an old anal fistula with surgical repair in 1981 and no recurrence.   

VA outpatient treatment reports dated from July 1992 to May 2009 and treatment reports from Martin Army Community Hospital dated in February 2007 are negative for any complaints, findings, or treatment for residuals of an anal fistula.    

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows that the Veteran underwent surgical excision of an anal fistula in service.  The Veteran's subjective complaints of residuals of an anal fistula since service have not been confirmed by the medical evidence of record.  Neither VA treatment records, Martin Army Community Hospital treatment records, nor a December 2004 VA examination revealed any current objective findings of residuals of an anal fistula.  In the absence of a diagnosis of residuals of an anal fistula or any residuals thereof related to the Veteran's military service or to a service-connected disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered the Veteran's testimony of record in which it was alleged that the Veteran suffers from residuals of an anal fistula.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as the symptoms of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994). However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences residuals of an anal fistula, the competent medical evidence does not substantiate any physical findings since service.  The competent medical evidence, which the Board finds more persuasive because of the medical training of the physicians, shows that the Veteran has not sought treatment for residuals of an anal fistula, and examination found no current anal fistula or residuals of the anal fistula treated in service.  Therefore, the Board finds that service connection for anal fistula is not warranted. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that he has hearing loss which resulted from loud noise exposure in service.  

The Veteran's service medical records include his May 1979 entrance examination that included audiometric testing which revealed puretone thresholds of 5, 5, 0, 5, and 5 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 15, 5, 5, 15, and 5 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the entrance examination.

An August 1986 periodic examination included puretone thresholds of 10, 5, 20, and 25 decibels in the right ear, at 1000, 2000, 3000, and 4000 Hertz and 15, 5, 25, and 20 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history prepared in conjunction with an August 1986 examination.

An August 1991 periodic examination included audiometric testing which revealed puretone thresholds of 20, 10, 20, and 20 decibels in the right ear, at 1000, 2000, 3000, and 4000 Hertz and 20, 10, 25, and 25 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the examination.

Hearing conservation data forms and reference audiograms dated for the period from December 1981 to September 1989 show that audiograms performed in December 1980, December 1983, November 1985, February 1986, January 1987, and September 1989 include audiometric findings which show that none of the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz was higher than 25 Hertz in either ear.

An October 1991 audiometric examination revealed puretone thresholds of 15, 15, 5, and 15 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 20, 15, 5, and 20 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.

A January 1996 periodic examination included audiometric testing which revealed puretone thresholds of 10, 5, 10, and 10 decibels in the right ear, at 1000, 2000, 3000, and 4000 Hertz and 15, 10, 25, and 15 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the examination.

A November 2001 Army National Guard Retention examination included audiometric testing which revealed puretone thresholds of 20, 10, 10, 30, and 25 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 10, 5, 10, 20, and 15 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the examination.

The Veteran's December 2003 separation examination included audiometric testing which revealed puretone thresholds of 25, 15, 5, 15, and 10 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz and 20, 10, 5, 20, and 25 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran denied hearing loss on a report of medical history form prepared in conjunction with the separation examination.  The second page of a medical board examination dated in March 2004 which may have included audiometric testing results is not of record.  However, the Veteran denied hearing loss on a report of medical history prepared in conjunction with the March 2004 examination.  

At a December 2004 VA audiometric examination, the Veteran reported military noise exposure from small arms fire, mortars, grenades and tanks.  Since service, the Veteran reported no significant occupational noise exposure and recreational noise exposure to lawnmowers.  He reported that his hearing loss began fourteen years prior to the examination.  Audiometric testing revealed puretone thresholds of 15, 15, 20, 20, and 20 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 15, 20, 15, 20, and 25 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 100 percent in both ears.  The examiner indicated that in accordance with VA regulations, puretone thresholds revealed normal hearing thresholds for both ears.  

VA outpatient treatment reports dated from July 1992 to May 2009 do not show any complaints, findings, or treatment for hearing loss.  Similarly, treatment reports from Martin Army Community Hospital dated in February 2007 are negative for any complaints, findings, or treatment for hearing loss.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

In this case, the evidence of record does not show that the Veteran has a documented sensorineural hearing loss of the right or left ear that meets the criteria to be considered a disability within one year after separation from service.  The audiological examinations contained in the Veteran's service medical records do not show right or left ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2011).  Moreover, the Veteran's hearing thresholds did not meet VA standards for hearing loss disability at any time during service.  The audiometric testing performed at the December 2004 VA examination did not support a finding of right or left ear hearing impairment as defined by VA and the other medical evidence of record does not contain any reference to treatment for hearing loss complaints.  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran claims that he has right and left ear hearing loss that is attributable to his exposure to loud noises during service.  However, the Veteran's hearing thresholds and the reported word recognition scores at the VA examination of record did not meet the criteria for disability under VA regulations.  The Board notes that the Veteran is capable of presenting lay evidence regarding his belief that he has hearing loss as a result of his service.  Nevertheless, where, as here, the results of specific testing are required to diagnose the condition, only a qualified individual can provide that evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, absent a definitive showing of his having a bilateral hearing loss disability, his claim for service connection for right and left ear hearing loss must be denied.

In summary, the Board is unable to identify a reasonable basis for granting service connection for bilateral hearing loss because the Veteran's hearing in his right and left ears do not meet the criteria to be considered a disability for VA purposes.  Therefore, the preponderance of the evidence is against the claim and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

Entitlement to service connection for residuals of an anal fistula is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

The Veteran asserts that he had trouble with his knees in service and has had the same problems since service.  The Veteran's service medical records show that a Physical Evaluation Board (PEB) proceeding included a diagnosis of chronic bilateral knee pain.  The records also include reports of knee pain during service and a diagnosis of Osgood-Schlatter's disease of the knees.  Post-service treatment records show reports of constant pain in both knees and a diagnosis of osteoarthritis of the right knee.  At a December 2004 VA examination, the Veteran reported a history of bilateral degenerative arthritis of both knees for ten to fifteen years.  He indicated that he had constant daily pain in his knees.  Following a physical examination, he was assessed with degenerative osteoarthritis of both knees not seen on x-ray, chronic left and right knee strain, and Osgood-Schlatter's disease of both knees not seen on x-ray.  No opinion was offered as to the etiology of the disorders.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The December 2004 VA examiner did not offer an opinion as to whether any disability of the right or left knee was caused or aggravated by the Veteran's periods of active service.  Consequently, another examination which includes an opinion regarding etiology is necessary before a decision on the merits of the claims can be reached.  

VA outpatient treatment records dated through May 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after May 2009 should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period since May 2009, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available. 

2.  Schedule the Veteran for a VA examination with an orthopedic specialist to determine the etiology of his claimed right and left knee disabilities.  Any indicated tests, including x-rays, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed right and left knee disabilities are related to his military service.  The examiner should consider the Veteran's reports of trouble with his knee since service and treatment for knee problems since service.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


